DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33, 38, 40, 42-43, 53, and 56-62 have been cancelled.
Applicant's arguments filed 12/30/2021 have been fully considered.
The rejection of claim 43 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn as the claim has been cancelled.
The rejection of claims 33-35, 39, 41, 43-47, and 63 under 35 U.S.C. 102(a)(2) as being anticipated by Reznik et al. (WO 2016/196682, filed 1 June 2016, of record) is withdrawn in view of the statement of common ownership under 35 USC 102(b)(2)(C) with respect to the Reznik et al. reference.
Election/Restrictions
Applicant’s election of Group I and the cetuximab antibody  in the reply filed on 6/21/2021 is again acknowledged. 
Claims 36-37, 48-52, 54-55 and 63 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (claims 48-52 and 54-55) or species (claims 36-37 and 63), there being no allowable generic or linking claim. It is noted that claim 63 should have been withdrawn in the prior Office action because the claim does not recite the elected antibody cetuximab.
Election was made without traverse in the reply filed on 6/21/2021.

Claims 34-35, 39, 41, and 44-47 are under consideration.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 34-35, 39, 41, and 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 34 has been amended to recite the β-1,6 glucan oligomer of Formula I comprises 5 or 6 glucose monomer units.  This is inconsistent with recitation of “a is 3 or 4” in the claim.  If “a” is 3 or 4 then according to Formula 1 the glucose monomer units is 4 or 5, not 5 or 6.
	Applicant has argued that “glucose monomer unit” includes both ring and open-ring linear forms of glucose and that a ring-opened glucose monomer may be present in linker L.  However, the claims have no such limitation with respect to the linker, L.  Linker L is not required to have any particular structure.  It is not required to contain or be limited to any particular number of open-ring linear forms of glucose.  The claims are confusing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 34, 39, 41, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin-Bejerano et al (WO 2009/134891, of record) in view of  Lee et al. (U.S. Patent Application Publication 2007/0141084, of record) and  Badescu et al (Bioconjugate Chemistry, May 2014, of record).
Instant claim 34 requires a therapeutic antibody that is conjugated through lysine amino acids to between 2 and 4 β-1, 6 glucan oligomers (on average) and that each β-1, 6-glucan oligomer has 5 or 6 monomer units.  A single lysine is conjugated to a single β-1, 6 glucan oligomer.
Rubin-Bejerano et al. teaches a composition comprising a β-1,6 glucan linked to a targeting moiety.  The targeting moiety can be the antibody cetuximab (i.e. the elected antibody).  See at least paragraphs [0074-0075, 0078].  The β-1, 6 glucan can be chemically synthesized (instant claim 44).  See at least  paragraphs [0042, 0045, 0047, 0075, 0078].  At least 95% of the  glucan linked to the targeting moiety can be a β-1, 6 glucan (instant claim 45).  At least 90-99 % of the dry weight can be a β-1, 6 glucan.  See at least paragraphs [0019, 0130-0131].  This would be less than 10% of the dry weight as β-1,3 glucan (instant claim 46) and substantially free of β-1,3 glucan (instant claim 47). Rubin-Bejerano et al teach that the targeting moiety is an antibody 
 Badescu et al teach that formation of antibody drug conjugates with more than 4 drugs attached to a single antibody is undesirable as it has been shown to lead to lower tolerability, higher plasma clearance rates and decreased efficacy in vivo (page 1124, second column, lines 10-13).  

The CDRs of instant claim 39 would be inherent to the cetuximab antibody of Rubin-Bejerano et al.  As acknowledged by the instant specification at page 25; Table 1 at page 30; paragraph [0150]; and Table II at page 48, they would have been known in the art.

Claims 34-35, 39, 41, and 44-47 are rejected under 35 U.S.C. 103 as being unpatentable over Rubin-Bejerano et al (WO 2009/134891, of record) in view of  Lee et al. (U.S. Patent Application Publication 2007/0141084, of record) and  Badescu et al (Bioconjugate Chemistry, May 2014, of record) as applied to claims 34, 39, 41, and 43-47, above, and further in view of Jain et al (Pharm Res, March 2015, Vol. 32, pp. 3526-3540, of record), Siedlecki et al (WO2015/172040, of record) and Wan et al (Journal of Organic Chemistry,2006, Vol. 71, pp. 8244-8249, of record).
Claim 35 requires a specific linker between the therapeutic antibody lysine and β-1,6 glucan oligomer.  (See L in claim 34 and the formula in claim 35.)  This linker is not taught by Rubin-Bejerano et al., Lee et al., or Badescu et al.  

Wan et al teach that lysine residues of a “carrier protein” can be modified with acetylene units, and that a 1,3 dipolar cycloaddition between and azide  on a carbohydrate moiety and the alkyne provides the attachment of the carbohydrate moiety to the lysine of a carrier protein (page 8246, first column, lines 4-9).  Wan et al  teach the preparation of a carbohydrate residue having a terminal azide (7) starting from structure (1)  in which the protected amino acid was modified to an amide allowing for the introduction of an azide (page 8246, second column, lines 3-8 and Scheme 1, reactions a through c).

    PNG
    media_image1.png
    125
    774
    media_image1.png
    Greyscale

Wan et al teach that the required cycloaddition reaction  is highly chemoselective  and tolerates a variety of functionality and that the reaction can be carried out under aqueous conditions amendable to preserve the nature of the protein carrier molecule (page 8245, second column, lines 9-13).
Siedlecki et al. teaches that β-1,6 glucan oligomers of formula I can be generally prepared resting in structure (1a) having the instant linker structure required in instant claim 35 attached to “R-N-carboxy” wherein R=H:


    PNG
    media_image2.png
    148
    316
    media_image2.png
    Greyscale

Further, Siedlecki et al. teaches the compound of claim 1, wherein “A” is

    PNG
    media_image3.png
    71
    196
    media_image3.png
    Greyscale

It would have been prima facie obvious as of the effective filing date to modify the 
    PNG
    media_image4.png
    26
    101
    media_image4.png
    Greyscale
 of the above structure to an amide in order to introduce the amide as taught by Wan for cycloaddition to the lysines of cetuximab modified to carry the alkyne functional group at naturally occurring lysines in order to facilitate the conjugation between the carbohydrate and the lysine residues of the antibody.  One of skill in the art would have been motivated to use the naturally occurring lysine residues of cetuximab for attachment to the linker by the teachings of Jain et al on the conjugation of drugs to antibodies using the naturally occurring lysine residues of the antibody and the teachings of Siedlecki et al. regarding the structure

    PNG
    media_image5.png
    72
    183
    media_image5.png
    Greyscale

for the “A” moiety of claim 1 (see dependent claim 60) of Siedlecki et al.  Using this linker in the conjugate suggested by the combination of Rubin-Bejerano et al., Lee et al., and  Badescu et al. as set forth above would have resulted in the claimed conjugate of instant claim 35.


	The art as applied above suggests 5 or less glucose monomer units.  The prior art is not required to suggest every embodiment of the claims.
Applicant’s arguments with respect to Badescu et al. are noted but not persuasive.  Applicant’s arguments with respect to Hamblett et al. are not persuasive as this piece of art is not in the ground of rejection.  It is not agreed that Badescu’s suggestion that a drug load of greater than four is undesirable is only in the context of MMAE-containing ADCs.  Applicant argues that Badescu’s statement of drug load is not applicable to applicant’s composition because the claimed composition does not comprise antibody drug conjugates (ADCs). Applicant argues a β-1,6 glucan is not a drug.  This is not agreed with.  A drug is any chemical substance that is used in treatment.  The ability of β-1,6 glucan to recruit neutrophils as argued by applicant is a therapeutic effect.  It can be considered a drug.  Badescu’s disclosure supports the position that antibody conjugates with more than 4 molecules attached to a single antibody are undesirable. 
Applicant has argued superior results for the claimed β-1,6 glucan-Therapeutic Antibody conjugates as compared to other β-1,6 glucan-Therapeutic Antibody conjugates having greater or fewer than 5-6 glucose monomer units or conjugates having an average glucan load of greater than 4 as shown by the examples in the application.
Applicant’s arguments with respect to Figure 3 are not persuasive.  This figure does not reflect the elected β-1,6 glucan-cetuximab antibody conjugate. 
Applicant’s arguments with respect to Example 22 (Figures 56-57), Example 23 (Figures 58-61), and Example 27 (Figures 68-73) are not persuasive.  First of all, the legends in Figures 56-67 as submitted (and in PGPUB 20200030360 and WO 2018/106645) are illegible and cannot 
Figure 35 is also illegible and cannot be evaluated with respect to applicant’s arguments.
Applicant has not demonstrated superior results commensurate in scope with the claims with respect to therapeutic antibodies or linkers, particularly for the elected cetuximab antibody conjugate.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne P Allen/
Primary Examiner, Art Unit 1647
mpa